THE THIRTEENTH COURT OF APPEALS

                                    13-18-00187-CV


Farmers Group, Inc., Farmers Underwriters Association, Fire Underwriters Association,
 Farmers Insurance Exchange, Fire Insurance Exchange, Gerald Hooks Jr., Lesly K.
                         Nolen, and Joseph C. Blanks, P.C.
                                        v.
        Sandra Geter, on Behalf of Herself and All Others Similarly Situated


                                   On appeal from the
                    172nd District Court of Jefferson County, Texas
                             Trial Cause No. E-167,872


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellants and Fidelity and Deposit Company of

Maryland, as surety on the supersedeas bond, and 50% against appellee.

      We further order this decision certified below for observance.

October 10, 2019